PER CURIAM.
Florida Residential Property and Casualty Joint Underwriters Association seeks certio-rari review of an order directing disclosure of its underwriting guidelines and five years worth of similar claim documents. Based upon the record status at the time the petition was filed, we conclude that the documents were irrelevant to the only issue then pending, i.e., whether the insured’s loss (damage to their home) was caused by a sinkhole or by settling of the soil.
We grant the petition for certiorari, and quash the order under review. See State Farm Fire & Casualty Co. v. Valido, 662 So.2d 1012 (Fla. 3d DCA 1995).